DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A system for automated boom placement in aerial refueling, comprising: a tanker positioning system operatively coupled with a tanker flight control computer (FCC) onboard a tanker aircraft; a camera suite onboard the tanker aircraft; a boom manipulating system onboard the tanker aircraft configured to three dimensionally manipulate a refueling boom onboard the tanker aircraft, the refueling boom having a boom male fitting; a tanker controller onboard the tanker aircraft operatively coupled with the tanker positioning system, the tanker FCC, the camera suite, and the boom manipulating system; a data link operatively coupling the tanker controller with a receiver controller onboard a receiver aircraft, the receiver controller operatively coupled with a receiver positioning system and a receiver FCC, the receiver aircraft having a receiver female fitting; a tangible, non-transitory computer readable memory configured to communicate with the tanker controller, the tangible, non-transitory computer readable memory having instructions stored therein that, in response to execution by the tanker controller, cause the tanker controller to: receive a positioning solution from the tanker positioning system; receive a positioning solution from the receiver positioning system via the data link; generate a high integrity relative positioning solution (HIRPS) based on the received positioning solutions; generate at least two safety boundaries around each of the tanker aircraft and the receiver aircraft based on the HIRPS, the at least two safety boundaries including a tanker protection level and a tanker alert limit, a receiver protection level and a receiver alert limit, the protection levels smaller than the alert limits; receive a video signal from the camera suite, the camera suite configured for sensing a field of view (FOV) proximal with the refueling boom; identify, based on the video signal, the boom male fitting and the receiver female fitting; determine, based on the video signal, a three-dimensional position of the boom male fitting and a three-dimensional position of the receiver female fitting; generate a boom limit container around the boom male fitting based on the three-dimensional position of the boom male fitting; monitor each of: 1) the at least two safety boundaries and 2) the three- dimensional position of the receiver female fitting relative to the boom limit container; send an alert if either protection level reaches either alert limit and if the three-dimensional position of the receiver female fitting exceeds the boom limit container; and manipulate, if the three-dimensional position of the receiver female fitting is within the boom limit container, the refueling boom to couple the boom male fitting with the receiver female fitting based on the three-dimensional position of the boom male fitting relative to the three-dimensional position of the receiver female fitting.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 12, A method for automated boom placement in aerial refueling, comprising: receiving a tanker positioning solution for a tanker aircraft; receiving a receiver positioning solution for a receiver aircraft; generating a high integrity relative positioning solution based on the tanker positioning solution and the receiver positioning solution; generating at least two safety boundaries around each of the tanker aircraft and the receiver aircraft based on the HIRPS, the safety boundaries including a protection level and an alert limit, the protection level smaller than the alert limit; continuously comparing each protection level to each alert limit; sending an alert if either protection level reaches either alert limit; receiving a video signal of a FOV proximal with a boom position; identifying, based on the video signal, a boom male fitting coupled with a refueling boom and a receiver female fitting onboard the receiver aircraft; determining, based on the video signal, a three-dimensional position of the boom male fitting and a three-dimensional position of the receiver female fitting; determining a boom limit container around a centered position of the boom male fitting based on the three-dimensional position of the boom male fitting; continuously comparing the three-dimensional position of the receiver female fitting to the boom limit container; and manipulating, if the three-dimensional position of receiver female fitting is within the boom limit container, a refueling boom to couple the boom male fitting with the receiver female fitting based on the three-dimensional position of the boom male fitting relative to the three-dimensional position of the receiver female fitting.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666